Citation Nr: 9904362	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma.  

2.  Entitlement to service connection for sensitivity to 
allergens/irritants.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a disability of the 
throat.  

5.  Entitlement to service connection for a skin disorder, to 
include a skin disorder of the feet.  

6.  Entitlement to service connection for an eye disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1962.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board in November 1998, and is now ready for further 
appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a 
respiratory disorder, to include asthma, to service or to a 
disease or injury of service origin.

2.  There is no competent medical evidence relating a 
sensitivity to allergens/irritants to service or to a disease 
or injury of service origin.

3.  There is no competent medical evidence relating a back 
disability to service or to a disease or injury of service 
origin.

4.  There is no competent medical evidence relating a 
disability of the throat to service or to a disease or injury 
of service origin.

5.  There is no competent medical evidence relating a skin 
disorder, to include a skin disorder of the feet, to service 
or to a disease or injury of service origin.

6.  There is no competent medical evidence showing the 
current existence of an eye disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a 
respiratory disorder, to include asthma, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of service connection for a 
sensitivity to allergens/irritants is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of service connection for residuals 
of a back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The veteran's claim of service connection for a 
disability of the throat is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran's claim of service connection for a skin 
disorder, to include a skin disorder of the feet, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim of service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for a respiratory disorder, to include asthma, a 
sensitivity to allergens/irritants, a back disorder, a throat 
disorder, a skin disorder, to include a skin disorder of the 
feet, and an eye disorder.  He alleges that he was in 
excellent health prior to service, but that because of his 
occupation in service as an electronics engineer, he was 
exposed to mold, dust, ozone, and chemicals and this exposure 
resulted in his respiratory, throat, and allergy problems, 
including asthma.  He argues that his service medical records 
document that he exhibited a chronic respiratory disorder in 
service, but it was left undiagnosed for many years because 
of the failure of the medical profession to recognize such 
symptoms as the rare type of asthma that he developed, namely 
occupational asthma.  The veteran further claims that that 
his allergy problems led to his unpredictable eyesight 
problems.  

The veteran also argues that his skin disorder of the feet 
was most probably incurred during service in the far east 
(Philippines), since his problem is consistent with that type 
of exposure.  He contends that the problems with his feet may 
actually be a general skin condition affecting multiple parts 
of his body that was in part incurred in service, and was in 
part related to antibiotics taken for his asthma in service 
and post service.  The veteran further argues that he 
developed back trouble as a result of lifting heavy 
equipment, digging cable trenches, and lifting creosoted 
poles during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, No. 97-7014 (Fed. Cir. 
Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. 

The second and third elements of the foregoing equation may 
also be satisfied under 38 C.F.R. § 3.303(b) (1998), by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the postservice symptomatology.  
See 38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well-grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The veteran has claimed entitlement to service connection for 
a respiratory disorder, to include asthma, a sensitivity to 
allergens/irritants, a back disorder, a throat disorder, a 
skin disorder, to include a skin disorder of the feet, and an 
eyesight disorder.  As noted above, the veteran has argued 
that these disabilities were incurred in service; in the case 
of his skin disorder, he has alternatively alleged that the 
medication prescribed to relieve the symptoms associated with 
his asthma have resulted in his skin condition.  As stated, 
the veteran must satisfy as to each claim all three elements 
noted above if that claim is to be well grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  With respect to the claimed respiratory disorder, 
sensitivity to allergens, and throat disorder, VA and private 
medical records from 1991 through 1996, reflect that the 
veteran received treatment for variously diagnosed disorders, 
including sore throat, sinusitis, allergic rhinitis, asthma, 
seasonal asthma, reactive airway disease, bronchitis, 
pneumonia and valley fever.  

As to the claimed back disorder, VA and private medical 
records from 1991 through 1996, reflect a diagnosis of 
degenerative spondylolysis of the spine.  

With respect to the claimed skin disorder, to include a skin 
disorder of the feet, those same records document diagnoses 
and treatment over that period for tinea pedis; tinea 
unguium; onychogryposis of the toenails; onychomycosis; 
benign keratosis skin of the left forearm; excoriated 
folliculitis of the scalp; chronic folliculitis of the body; 
perianal intertrigo; and seborrheic dermatitis.  

With respect to the claimed eye disorder, however, although 
the veteran has complained of his eyes burning and changing, 
examination in September 1991 for complaints of decreased 
visual acuity and problems reading, resulted in a diagnosis 
of "opthalmologically normal."  

Based upon the foregoing medical records, with the exception 
of the claimed eye disorder, for purposes of the analysis of 
whether there is a well grounded claim, the Board may concede 
that the veteran currently has the other disorders at issue.  
In contrast, since there is no documentation of a current eye 
disorder (except in terms of symptomalogical complaints 
associated by the veteran with his claimed allergen 
sensitivity disorder), the Board must find that the threshold 
requisite for a well grounded claim has not been satisfied as 
to the eye disorder.  

Given the current existence of a respiratory disorder, to 
include asthma, a sensitivity to allergens/irritants, a back 
disorder, a throat disorder, and a skin disorder, to include 
a skin disorder of the feet, the next question for 
consideration is whether there is medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, including evidence of the 
existence of a chronic disease in service or during an 
applicable presumptive period. 38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488 (1997).  

The veteran has presented his own written and oral statements 
and a statement from a former employer asserting to the 
effect that while he was in the service, and shortly after 
service, he had respiratory and other symptoms that should 
have been diagnosed as a chronic respiratory and allergy 
disorder.  As to the veteran's own opinions that any 
symptomatology and complaints in service were chronic 
disorders and manifestations of his current disorders, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the existence 
of a disability in service, chronic or otherwise.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In terms of medical evidence, service medical records reflect 
that upon enlistment medical examination in September 1958, 
the veteran answered in the affirmative to the questions of 
whether he had then or had ever had ear nose, or throat 
trouble, chronic or frequent coughs, sinusitis, and a chronic 
cough.  Mild sinusitis, frequent colds, and tinea cruris were 
noted.  Clinical evaluation, however, produced normal 
findings.  The veteran was treated for a cold, jock itch, and 
severe sore throat from October 1958 to November 1958; 
recurrent upper respiratory infection in August 1959; coryza 
in July 1960; an upper respiratory infection in November 
1960; tinea cruris in November 1960; an upper respiratory 
infection and influenza in December 1961; and upper 
respiratory infection, minimal conjunctivitis, and acute 
pharyngitis in March 1962.  In July 1962, the veteran was 
seen for complaints of his eyes tearing sometimes.  He 
reported no difficulty with near vision, but slight blur at a 
distance.  His visual acuity was measured at 20/20 
bilaterally.  No prescription was offered.  

Upon separation examination in July 1962, the veteran 
answered in the affirmative to the questions of whether he 
had then or had ever had ear, nose, or throat trouble, and 
chronic or frequent coughs.  Moderate to severe colds in 
winter since age 3, manifested by sore throat and pharyngitis 
were noted, with the last episode in the winter of 1961 to 
1962, that had reportedly been diagnosed as influenza.  
Treatment had been approximately 10 days bed rest; the 
veteran was reported asymptomatic since, with no 
complications and no sequelae.  Clinical evaluation produced 
normal findings.  

The Board notes that attempts by the veteran and the RO to 
obtain the veteran's post-service medical records for the 
periods between 1962 and 1969, and between 1977 and 1991, 
were unsuccessful.  

Private medical records covering the period between 1969 and 
1977 disclose that the veteran was seen in December 1969 for 
complaints of a sore throat; acute pharyngitis was diagnosed.  
The veteran was seen in January 1970 complaining of scaling 
and scabbing of his scalp, and of sore feet and itching.  
Examination showed good vision with no abnormalities of the 
eye noted.  He was seen in May 1971 complaining of a cold and 
sore throat.  He was seen in November 1971 with upper 
respiratory infection and sore throat.  He was seen for 
complaints of back pain in July and September 1972, and again 
in January of 1973.  He was seen complaining of a sore throat 
in January and February 1973.  The veteran was seen 
complaining of back pain in April 1973.  He was seen 
complaining of a sore throat in September 1973.  Records from 
October 1976 show referral to an allergist for complaints of 
sinus and throat irritation.  Subsequent records show 
allergic sinusitis.  Eye examination in October of 1975 
failed to show any abnormality of the eyes and glasses were 
prescribed.  The veteran was seen on several occasions in 
1976 and 1977 complaining of dry eyes.  

As noted above, VA and private medical records from 1991 
through 1996, reflect diagnoses and treatment of a 
respiratory disorder, to include asthma, a sensitivity to 
allergens, a back disorder, a throat disorder, and a skin 
disorder, to include a skin disorder of the feet.  

Based upon a review of the foregoing evidence, it cannot be 
established that any of the diseases at issue were present in 
service.  In terms of the veteran's reporting of chronic or 
frequent coughs upon entry and separation examination, it is 
noted that those were identified only for clinical history 
purposes, with no contemporaneous showing of the incurrence 
or aggravation of a chronic cough in service or within the 
first post-service year.  Moreover, for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Essentially, the regulation 
does not mean that any cough in service will permit service 
connection for a pulmonary disease first shown as a clear-cut 
clinical entity at some later date.  Id.  In any event, a 
cough is in the nature of a symptom and is not a chronic 
disease entity.  In other words, the veteran's reporting of a 
chronic cough in service does not in and of itself adequately 
support the existence of a chronic disease entity that can, 
without a showing of continuity, be presumed to be the in-
service chronic manifestation of a current respiratory 
disorder, to include asthma.  The Board must conclude that 
there is no evidence of the existence of a chronic disease in 
service or during an applicable presumptive period.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Notwithstanding, given the current existence of a respiratory 
disorder, to include asthma, a sensitivity to 
allergens/irritants, a back disorder, a throat disorder, and 
a skin disorder, to include a skin disorder of the feet, the 
next question for consideration is whether there is medical 
evidence of a nexus between an in-service disease or injury 
and any of the veteran's currently diagnosed disabilities at 
issue.  As to the veteran's own opinions that any or all of 
these disorders are related to his service-connected 
disabilities or service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of the etiology of any current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In support of his claim, the veteran has also submitted 
numerous medical treatises and periodicals that primarily 
document the general medical history of asthma as a disease, 
including the historic progression of its diagnosis and 
treatment.  It is necessary to the establishment of a well 
grounded claim to provide medical evidence that is specific 
with regard to the causal link between a veteran's past and 
present disabilities.  The medical documents submitted by the 
veteran or on his behalf, however, do not report information 
specific to the veteran.  The medical article and treatise 
evidence submitted by the veteran does not discuss generic 
relationships with a degree of certainty such that, under the 
facts of the veteran's specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Sacks v. West 11 
Vet. App. 314, at 317 (1998).  In this case, the veteran has 
not offered treatise evidence that is deemed specifically 
relevant and plausible to the establishment of his claim, and 
therefore it fails to satisfy the initial burden of 38 U.S.C. 
§ 5107(a) that a claim be well grounded.

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports 
contained in the claims file .  As noted above, a complete 
review of the medical evidence fails to reveal any competent 
medical opinion supporting the veteran's contention that any 
of his claimed disorders are related to service.  The records 
are not devoid, however, of physicians comments regarding an 
alleged relationship or etiology in general.  

With respect to the veteran's claimed respiratory disorder, 
VA outpatient treatment records in December 1991, reflect 
that the examiner noted the veteran's chronic cough since May 
of 1991, and his allergy to mold, dust, and "winter 
pollution in the air".  It was also noted that the veteran 
used to be able to hike 8 miles without stopping, but at the 
time of the exam could only hike 1 mile.  The veteran's 18 
year history of pipe tobacco use was also noted.  The 
diagnosis was "chronic cough - suspect reactive airways 
disease by history."  

In September 1994, the veteran was examined by a private 
physician for purposes of an Arizona state disability 
determination.  In the report of that examination, the 
physician, Dr. W.C.W., M.D., wrote that the veteran had been 
interviewed and examined and that he had alleged asthma, 
allergies, sore throat, sinus problems and dizziness.  The 
veteran was noted to be "a rather rambling historian, who 
tended to concentrate on very minor details, but who was 
unable often to express more global symptoms and to recall 
may details."  The physician noted that the veteran had 
brought with him a computer printout of his "research" - 
"material that he gleaned from literature, some medical, 
much of it lay press, regarding generalities of asthma."  
Dr. W.C.W. stated that the veteran has tended to have his own 
conclusions as to the significance of his illness and the way 
to treat the disease.  The physician noted, by history, that 
a "diagnosis of asthma was not rendered until 1991 although 
the disease probably dates back to 1958."  The physician 
then went on to describe the symptoms and the history of the 
veteran's asthma as reported by the veteran.  The physician 
noted the veteran's illnesses to have been "pneumonia 
several times every winter in the Midwest 1958-1985.  He was 
never hospitalized for the same."  Following examination, 
the examiner summarized by stating that the veteran has 
several medical problems, and that he probably has asthmatic 
bronchitis and chronic sinusitis; that he describes a severe 
intolerance to air pollution and noxious fumes that was, 
according to the examiner, more a vague feeling of weakness, 
tiredness, blurriness of vision, difficulty in concentration, 
rather than true exacerbation of either the asthmatic 
bronchitis or sinusitis.  The veteran described the chronic 
soreness of the throat, although according to the examiner, 
the examination was not revealing.   

Pursuant to the Board's 1997 remand, the veteran's claims 
file was submitted to a VA pulmonary specialist for review to 
determine the etiology of the veteran's asthma and its date 
of onset.  This was completed in December 1997.  The 
reviewing physician noted the receipt of eight volumes of the 
veteran's claims file and stated that there is no way that 
the etiology of the veteran's asthma and its date of onset 
could be determined.  

With respect to the veteran's claimed skin disorder, when 
questioned about an opinion as to the etiology of that 
disorder, in July 1997, the veteran's VA dermatologist stated 
that what the veteran has "are very chronic, very stubborn 
skin infections, predominantly fungal in origin."  The 
examiner stated that the veteran was very evidently also very 
sensitive to a variety of foreign chemicals such as smoke, 
mold, chlorine, and petroleum products.  In a follow-up 
letter, the dermatologist stated that some of [the veteran's] 
fungus may have been aggravated by taking antibiotics that 
were used to treat [his] respiratory problems . . . ."  

In the Board's 1997 remand, the RO was requested to provide 
the veteran with a dermatological examination, and to ask the 
examiner to offer an opinion as to the etiology of any 
diagnosed skin disorder, to include whether thee is any 
relationship to antibiotic use in service.  Pursuant to the 
Board's 1997 remand, the veteran was examined by a VA 
dermatologist in January 1998.  The report of that 
examination noted that the veteran's claims file had been 
reviewed.  The report noted that the claims file listed 
several dermatological disorders including folliculitis of 
the scalp; flaky rash on face; chronic excoriated 
folliculitis of the body; intertrigo in the groin; benign 
keratosis on the forearm; perianal intertrigo; seborrheic 
dermatitis; tinea pedis; tinea unguium; vesicular 
dyshidrosis; and sunburn condition of the neck.  The examiner 
noted that the claims file contained three dermatological 
references in 1960 and 1961; namely "skin problems", "wash 
face three times a day", and "tinea cruris".  

Following examination, the diagnoses were seborrheic 
dermatitis, face; tinea pedis residua, feet; and post-
traumatic contusions, pretibial areas.  The examiner 
commented that seborrheic dermatitis is currently thought to 
be an infection caused by Pityrosporum ovale, and that 
systemic antibiotics have never been incriminated in the 
etiology of seborrheic dermatitis.  The examiner noted that 
the minimal residual activity on the feet does not warrant 
repeated cultures and that there was no doubt that the 
diagnosis was established in 1994 and there is only minimal 
residua.  The examiner noted that the pretibial lesions 
appeared to be post-traumatic and were not mentioned in the 
veteran's claims file.  There was no evidence of any other 
skin disorder.  

No medical opinion is contained in the claims file with 
respect to the etiology of the veteran's back disability.  

Again, the Board must conclude that the veteran has not 
satisfied a requisite for a well grounded claim, namely 
medical evidence of a nexus between an in-service disease or 
injury and the claimed disabilities.  First, with the 
exception of the opinion of Dr. W.C.W., M.D., regarding the 
probable existence of asthma in 1958, there are no medical 
statements commenting on the direct relationship between any 
of the veteran's disorders at issue and his period of service 
or any alleged disease or injury incurred therein.  Second, 
the  comments of Dr. W.C.W. outlined in detail above do not 
satisfy the medical evidence nexus requirement with regard to 
the claimed asthma disorder and its relationship to service, 
because they are clearly and totally based upon background 
information or history provided exclusively by the veteran.  
For instance, Dr. W.C.W. noted that the veteran's illnesses 
had been "pneumonia several times every winter in the 
Midwest 1958-1985."  Since there are no treatment records 
available for the period from 1962 to 1985, the doctor's 
opinions could only have been based upon information provided 
by the veteran and not on a review of the record.  

In this regard, the Board notes that, although an examiner 
can render a current diagnosis based on his or her 
examination of the veteran, it bears emphasis that, without a 
thorough review of the record, a diagnosis or medical opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  In effect, it is mere speculation.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Essentially, it was to 
the veteran's benefit to relate his claimed disorders to his 
service-connected disabilities.  In light of that, it would 
be difficult to conclude that the physicians various 
statements set out above, in isolation or otherwise, 
represents "competent" medical evidence of a nexus between 
the veteran's service-connected disabilities and his claimed 
current disorders.

In conclusion, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
respiratory disorder, to include asthma, a sensitivity to 
allergens/irritants, a back disorder, a throat disorder, and 
a skin disorder, to include a skin disorder of the feet, 
and/or an eye disorder, he must submit competent medical 
evidence showing that he currently has any such disorder that 
is linked or related to service or to a service-connected 
disability.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Since a well-grounded claim has not been 
submitted, and there is no indication of the existence of 
pertinent evidence that could make the claim well grounded, 
the VA is not obligated by statute to assist the veteran in 
the development of facts pertinent to his claim of service 
connection for any such disorder.  38 U.S.C.A. § 5107(a).  
Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma, is denied.  

Entitlement to service connection for sensitivity to 
allergens/irritants is denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a disability of the 
throat is denied.  

Entitlement to service connection for a skin disorder, to 
include a skin disorder of the feet, is denied.  

Entitlement to service connection for an eye disorder is 
denied.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

